Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 01/14/2020.
Claims 1-21 have been cancelled. Claims 22-41 have been added. Claims 22-41 are currently pending and have been examined in this application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 and 30-34 of App. No. 16/742,481 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,546,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directly correlated reciting substantially the same subject matter.

Instant Application
Patent Application
Indep Claims 22 and 35
Dep Claims 23-25, 30-34 and 36-41
Indep Claims 1, 6 and 13
Claim 26
Claim 2
Claim 27
Claim 3
Claim 28
Claim 4
Claim 29
Claim 5


	The instant application recites a system and a method of the claimed invention. The patent recites a system, method and a computer program product. It would have been obvious to one or ordinary skill in the art to modify the instant application to include a non-transitory computer readable medium since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-41 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 recites, “…activate and deactivate a button for initiating a request for work…” at lines 8-9. The button cannot be activated and deactivated at the same time.  It has to be activated or deactivated based on whether the user has a task. Claim 35 is rejected based on the same rationale. Claims 23-34 and 36-41 are rejected based on their dependency on Claims 22 and 35 respectively.

Claim 22 recites, “…set a status threshold on the allocated task so as to redistribute the allocated task when the status threshold is met; …; determine whether the allocated task approaches the status threshold; and automatically display an alert in the graphical user interface to alert the user when the allocated task approaches the status threshold before re-distribution occurs, “at lines 14-20.  It is unclear what measure is used to determine as the allocated task approaches the status threshold. Is the determination based on a timing status in relation to task completion? For purposes of examination Examiner interprets this as relative to a completion/escalation time. Claims 23-34 and 36-41 are rejected based on their dependency on Claims 22 and 35 respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 22-29, 31-37 and 39-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
identify tasks from the plurality of tasks stored in the data storage medium after the user clicks the button to initiate the request for work; 
automatically allocate to the user a task with a greatest priority from the identified tasks; 
set a status threshold on the allocated task so as to redistribute the allocated task when the status threshold is met; 
determine whether the allocated task approaches the status threshold; 
and automatically display an alert in the graphical user interface to alert the user when the allocated task approaches the status threshold before re-distribution occurs

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor and storage medium). For example identifying tasks from a plurality of tasks, allocating tasks and determining whether a task approaches a threshold involves managing personal behavior or interactions between people. Additionally, the limitations encompass Mental Processes involving data analysis (e.g. evaluation). Accordingly, the 
Independent Claim 35 substantially recite the subject matter of Claim 22 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 23 is directed to task characterization, Claim 24 is directed to display of task status, Claim 25 is directed to hold status, Claims 26-27 are directed to user profiles and preferences, Claim 28-29 is directed to escalation rules, Claim 31 a displayed button, Claim 32 is directed to identifying eligible tasks, Claim 33 is directed to greatest priority and Claim 34 is directed data storage. Claims 36, 37 and 39-41 substantially recite the subject matter of Claims 23-29 and 31-34. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 22 recites the additional elements of a GUI, a data storage medium and a processor programed to perform the claimed limitations. Claim 35 recites the additional elements of a GUI and a data storage medium. These are generic computer components performing generic computer functionality. For instance steps such as providing remote access for users to view, access, complete tasks and display tasks is generic display functionality. The step of activate or deactivate a button for initiating a request for work based on whether a user has an active task is treated as a notification, where the button is merely highlighted based on a condition. Steps of identifying a task based on user click is data input or data gathering activity and analysis. The steps of allocating a task to a user based on priority, determining whether a task approaches a threshold involve 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a data storage medium, a processor and a GUI are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 22-29, 31-37 and 39-44 claim are not patent eligible.  
The dependent claims 23-29, 31-34, 36-37 and 39-44 when analyzed both individually and in combination are also held to be ineligible for the same reason above 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


	
Claims 22-29, 31-37 and 39-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesaint et al. (US 6,578,005) in view of Cozzolino (US 2005/0159968) further in view of  Sattler et al. (US 2008/0046862). 
Claim 22:
A system, comprising: a data storage medium configured to store a plurality of profiles of users of an organization and a plurality of tasks; (see at least column 27, lines 24-35, tasks not allocated are stored in a pool of work database and the system considers which technicians to assign tasks to; see also column 11, lines 23-29, technician logs on and requests instructions, indicating that the technician is stored in the system; see also column 8, lines 63-67-column 9, lines 1-3, technician information that would be stored)
and a processor programmed to: provide remote access to the users of the organization over a network so any one of the users can view, access and complete tasks through a graphical user interface; (see at least Figures 1-2 and associated text)
display tasks assigned to a user in the graphical user interface; (see at least column 11, lines 25-30, technician has access to see schedule) 
identify tasks from the plurality of tasks stored in the data storage medium after the user clicks the button to initiate the request for work; (see at least  column 13, 
automatically allocate to the user a task with a greatest priority from the identified tasks; (see at least column 11, lines 23-30, allocating tasks; see also Figure 5 and associated text)
While Lesaint discloses the above limitations, Lesaint does not explicitly disclose the following limitations; however, Cozzolino does disclose:
activate and deactivate a button for initiating a request for work in the graphical user interface based on whether the user has any active task; (see at least Abstract, GUI displays appropriate buttons which may be activated to generate a task, request a task or review tasks; see also ¶0103, grayed out buttons)
identify tasks from the plurality of tasks stored in the data storage medium after the user clicks the button to initiate the request for work; (see at least Abstract, GUI displays appropriate buttons which may be activated to generate a task, request a task or review tasks; see also ¶0103, grayed out buttons)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource allocation functionality using rules and optimization as in Lesaint with the GUI display buttons for different functions of Cozzolino to provide a means to perform task management functions by a user (see ¶0103).
While Lesaint and Cozzolino disclose the above limitations, neither explicitly disclose the following limitations; however, Sattler does disclose:
set a status threshold on the allocated task so as to redistribute the allocated task when the status threshold is met; (see at least ¶0024-¶0025, a task may be 
automatically display the allocated task to the user in the graphical user interface; (see at least ¶0024-¶0025, a task may be escalated by the system if a deadline or time limit is exceeded and sent to another user)
determine whether the allocated task approaches the status threshold; and(see at least ¶0024-¶0025, a task may be escalated by the system if a deadline or time limit is exceeded and sent to another user; see also ¶0010, an escalation time)
automatically display an alert in the graphical user interface to alert the user when the allocated task approaches the status threshold before re-distribution occurs. (see at least ¶0024-¶0025, a task may be escalated by the system if a deadline or time limit is exceeded and sent to another user; see also ¶0010, an escalation time)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource allocation functionality using rules and optimization as in Lesaint and the GUI display buttons for different functions of Cozzolino with the task rule functionality limiting allocation of tasks of Sattler to enable a user to control the distribution of tasks (Sattler see ¶0010), thus providing greater flexibility in task assignment.

Claim 23:
Lesaint, Cozzolino and Sattler disclose claim 22. Lesaint further discloses:
wherein the plurality of tasks are characterized by task definitions. (see at least column 27, lines 24-35, tasks not allocated are stored in a pool of work database and the system considers which technicians to assign tasks to; see also column 11, lines 23-29, technician logs on and requests instructions, indicating that the technician is stored in the system; see also column 8, lines 63-67-column 9, lines 1-3, technician information that would be stored)

Claim 24:
Lesaint, Cozzolino and Sattler disclose claim 22. Lesaint further discloses:
wherein each assigned task displayed in the graphical user interface indicates its status, and scheduled date. (see at least column 7, lines 1-14, tasks are added and removed from the system during the course of a day indicating tracking of tasks; see also column 27, lines 58-65)


Claim 25:
While Lesaint, Cozzolino and Sattler disclose claim 22, neither Lesaint nor Cozzolino explicitly disclose the following limitation; however, Sattler does disclose: 
wherein the assigned tasks include a first active task in a hold status indicating that the first active task is placed on hold, and a second active task in a status that requires assistance indicating that an additional action is required from another user (see at least ¶0010, storing a plurality of tasks in task pools and using distribution rules to control the distribution of tasks such as not offering the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource allocation functionality using rules and optimization as in Lesaint and the GUI display buttons for different functions of Cozzolino with the task rule functionality limiting allocation of tasks of Sattler to enable a user to control the distribution of tasks (Sattler see ¶0010), thus providing greater flexibility in task assignment.

Claim 26:
Lesaint, Cozzolino and Sattler disclose claim 22. Lesaint further discloses:
wherein each of the plurality of user profiles comprises work preferences, and wherein the work preferences include one or more of preferred customer, preferred team, preferred location, and preferred work project. (see at least column 9, lines 1-3, technician preferences for specific types of work; see also column 13, lines 10-13 and 17-18, a list of technicians includes the technicians work area preferences)  

Claim 27:
Lesaint, Cozzolino and Sattler disclose claim 22. Lesaint further discloses:
wherein each user profile comprises work preferences associated with the user, and wherein the processor is further programmed to allocate to the user the task with the greatest determined priority based on the work preferences. (see at least 

Claim 28:
While Lesaint discloses claim 23, neither Lesaint nor Cozzolino explicitly disclose the following limitation; however, Sattler does disclose: 
wherein the task definition includes escalation rules. ( see at least ¶0010, where tasks are distributed by giving preference based on escalation time)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource allocation functionality using rules and optimization as in Lesaint and the GUI display buttons for different functions of Cozzolino with the task rule functionality limiting allocation of tasks of Sattler to enable a user to control the distribution of tasks (Sattler see ¶0010), thus providing greater flexibility in task assignment.

Claim 29:
While Sattler discloses claim 28, neither Lesaint nor Cozzolino explicitly disclose the following limitations; however, Sattler does disclose:
wherein a selection priority is used to allocate at least one task to the user based on the escalation rules. (see at least ¶0010, where tasks are distributed by giving preference (e.g. priority) to tasks based on escalation time)


Claim 31:
While Lesaint discloses claim 23, neither Lesaint nor Sattler explicitly disclose the following limitation; however, Cozzolino does disclose: 
wherein the processor displays, in the graphical user interface, another button to let the user enter a task retroactively after the task is completed for storage into the data storage medium. (see at least Abstract, GUI displays appropriate buttons which may be activated to generate a task, request a task or review tasks which may be used to enter a task retroactively; see also ¶0103)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource allocation functionality using rules and optimization as in Lesaint and the GUI display buttons for different functions of Cozzolino with the task rule functionality limiting allocation of tasks of Sattler to enable a user to control the distribution of tasks (Sattler see ¶0010), thus providing greater flexibility in task assignment.

Claim 32:

wherein the identified tasks are tasks that the user is eligible to perform based on the user profile and the task definitions of the identified tasks. (see at least  column 8, lines 63-67-column 9, lines 1-3, when considering a technician for a task taking into consideration the ability to perform the task including skills, equipment and access permits; see also column 13, lines 10-43, for each task a list of technicians who can do the task are stored in priority order based on skills, clearances, preferred work)

Claim 33:
Lesaint, Cozzolino and Sattler disclose Claim 22. Lesaint further discloses:
wherein the processor determines the task with the greatest priority from the identified tasks by: automatically determining a priority for each of the identified tasks wherein greater priority is given first to tasks with escalation status then to fixed schedule tasks with an earliest deadline then to tasks matching work preferences associated with the user. (see at least column 4, lines 1-67, schedule generation and task allocation includes a first deterministic stage operating according to rules and a second optimization stage; see also Figure 3 and associated text; see also column 10, lines 4-67, a deterministic rule base prescheduler takes data regarding resources and tasks to determine a fixed points to schedule tasks then sends the schedule to the optimization system to schedule additional tasks; see also Figure 5 and associated text; see also column 12, lines 12-67-column 13, lines 1-55, the prescheduler schedules a set 

Claim 34:
Lesaint, Cozzolino and Sattler disclose Claim 22. Lesaint further discloses:
wherein the data storage medium incudes a repository to track the tasks allocated to the user. (see at least column 7, lines 1-14, tasks are added and removed from the system during the course of a day indicating tracking of tasks)

Claims 35-37 and 39-41 for a method substantially recites the subject matter of Claims 22-29 and 31-34 for a system and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Cohen et al. (US 2006/0106774) discloses facilitating interactions between task requesters and task performers available to perform the tasks.
Borrisov et al. (US 2002/0029213) discloses a system for allocating resources based on needs.
Robertson et al. (US 8,347,295) discloses profile based assignment of queued tasks.
Friedland et al. (US 7003475 discloses allocating resources including scheduling jobs for a plurality of resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RENAE FEACHER/Primary Examiner, Art Unit 3683